Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a length of the short edges" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The “short edges” are not defined in claim 6 or in claim 1, from which claim 6 depends.
In addition to the above, Claim 6 is not consistent with what is presented in the specification. Specifically, Fig. 4 shows L6, which appears to be the length of the long edge of the rectangular shape. Paragraph 0041 of the instant specification states that L6 is the length in the range of 160 to 500 micrometers. This is not consistent with the language of instant Claim 6, which states that the length of the short edges is within this range. Thus, it is unclear if the language of Claim 6 is correct.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080055525 A1 (Igeta).
Regarding Claim 1, Igeta discloses a display device. The display device comprises a plurality of sub-pixels (paragraph 0028) that have substantially the same lengths and widths (Fig. 15A and 16A, see also paragraphs 0102-0103 and 0106). The display device further comprises a pixel array (Fig. 17) and a liquid crystal layer (corresponding to a display medium layer) (paragraph 0028). The display device also includes a color filter layer (paragraph 0114 and Fig. 18) that includes a plurality of resists for different colors (paragraph 0086 and 0114-0115). As shown in Fig. 2 of Igeta, the resists are arranged in two different directions (vertically and horizontally in Fig. 2), with adjacent resists in both directions having different colors and adjacent resists being spaced apart from each other.
Regarding Claims 2 and 7-8, Igeta discloses that the color filter layer comprises empty regions between adjacent resists (Fig. 1-3). The resists shown in Fig. 1 have a rectangular shape comprising two longer edges and two shorter edges. As shown in Fig. 1, the empty region between the resists results in the edges being spaced apart from a junction of sub-pixel regions.
Regarding Claims 3 and 5, Igeta discloses a rectangular-shaped pixel with a width (short edge length) of 21.3 microns, which represents a value of 46% when taking the ratio of the short edge length to the width of the sub-pixel region (paragraph 0106 and Fig. 16A).
Regarding Claim 9, Igeta discloses that the first and second directions are substantially perpendicular to each other (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080055525 A1 (Igeta) in view of US 20190163005 A1 (Hsu).
Regarding Claim 4, Igeta discloses a display device according to instant Claim 1. However, Igeta does not disclose that the color resists have a length greater than the length of the sub-pixel regions. Hsu teaches a display panel. Specifically, Hsu teaches three color resists, wherein the length of the color resists is a sum of the lengths of several sub-pixel units (Hsu, paragraph 0047). Igeta and Hsu are analogous art because both references pertain to display panels. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to make the color resists have a length greater than the length of the sub-pixels, as taught by Hsu, in the display device disclosed by Igeta because this configuration leaves more space for designing another element and manufacturing uniformity is not affected (see Hsu, paragraph 0049).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080055525 A1 (Igeta) in view of US 20160190212 A1 (Takii).
Regarding Claim 10, Igeta discloses a display device according to instant Claim 1. However, Igeta is silent in regards to arranging resists in a diagonal direction. Takii teaches a display device. The display device taught by Takii includes multiple color filters (corresponding to resists) that are arranged in a diagonal direction (Takii, paragraph 0082). Igeta and Takii are analogous art because both references pertain to display devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the diagonal direction arrangement, as taught by Takii, for the display device disclosed by Igeta because arranging color filters in this manner may prevent color mixture defects that occur when color filters are arranged close to each other (see Takii, paragraph 0082).
Regarding Claims 11-13, Igeta discloses that the resists are symmetric along the direction they are arranged (Fig. 2-3). Igeta further discloses that the resists have a plurality of short edges and that two of the short edges are aligned with the junctions of the sub-pixel regions (Fig. 1). As stated above, Igeta also discloses a rectangular-shaped pixel with a width (short edge length) of 21.3 microns, which represents a value of 46% when taking the ratio of the short edge length to the width of the sub-pixel region (paragraph 0106 and Fig. 16A).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080055525 A1 (Igeta) in view of US 20160190212 A1 (Takii) as applied to Claim 10 above, and further in view of US 20160238900 A1 (Tseng).
Regarding Claims 14-17, Igeta, when modified to include the teachings of Takii as explained above, teaches a display device according to instant Claim 10. However, neither Igeta nor Takii disclose a cross-shaped region in the sub-pixel region. Tseng teaches an array substrate and a display panel using the same. In particular, Tseng arranges a color filter on an array substrate and a pixel electrode is provided in an arrangement of lines that forms a radiating structure surrounding a center defined by a cross-shaped structure (see Tseng, paragraph 0045). The cross-shaped structure has extension points of equal lengths extending in two substantially perpendicular directions (Tseng, Fig. 5). Igeta, Takii, and Tseng are analogous art because each reference pertains to display devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the cross-shaped structure taught by Tseng for the color resists disclosed by Igeta (modified to include the teachings of Takii) because the cross-shaped structure increases the aperture ratio and enhances the displaying performance (see Tseng, paragraph 0045).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/20/2022